DETAILED ACTION
This office action is in response to Applicant’s submission filed on 3 December 2018.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claims 5, 7 are rejected under 35 U.S.C. 112(b) as indefinite.
Claims 1-4, 6, 8-20 are allowed.



Claim Objections
Claims 3, 6 are objected to because of the following informalities:  “interations” seems to be typo of “iterations”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “a multiple of the the start slope” with extra “the”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112

112(b) Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

A claim is indefinite if, when read in light of the specification, it fails to inform, with reasonable certainty, those skilled in the art about the scope of the invention.  Nautilus, Inc. v. Biosig Instruments, Inc., 110 USPQ.2d 1688, U.S. Supreme Court (2014).

Claims 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, “the one or more hyper-parameters”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, this limitation is construed to be “one or more hyper parameters”.
Regarding claim 7, “the ramp slope”, lack of antecedent basis, the claim is therefore indefinite.  For the purpose of applying prior art, this limitation is construed to be “a ramp slope”.



Allowable Subject Matter

Claims 1-4, 6, 8-20 are allowed since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-4, 6, 8-20.  

The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 is considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “dividing at least one weight matrix of a neural network model into a plurality of blocks with each block comprising a plurality of elements, the block size is associated with data-path size of one or more processors running the neural network model; pruning a neural network model in a training process to reduce parameter numbers of the neural network model for reduced memory and computation requirements, pruning the neural network model comprising at least one from the following steps: applying block pruning by setting all weights in a block to zeros in response to a representative weight representing the entire block being below a threshold; or applying a group lasso regularization for each block by adding a loss term proportional to e2 norm of the block to drive one or more blocks towards zeros”, in combination with the remaining elements and features 
Independent claims 10, 15 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 10, 15, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding dependent claims 2-4, 6, 8-9 / 11-14 / 16-20, which include all the limitations of the independent claim 1 / 10 / 15, also have no art rejection.
The followings are references closest to the invention claimed:
Srinvas et al., ”Data-free Parameter Pruning for Deep Neural Networks”, arXiv:1507.06149v1 [cs.CV] 24 Jul 2015 [hereafter Srinvas] shows removing group of weights for DNN pruning. However, Srinvas does not show diving DNN weights to match processor data path size and applying group lasso regularization and L2 norm process for block weight reduction.
Han et al., ”Dee Compression: Compressing Deep Neural Networks with Pruning, Trained Quantization and Huff man Coding”, arXiv:1501.00149v5 [cs.CV] 15 Feb 2016 [hereafter Han] shows DNN pruning with weight quantization and Huffman coding. However, Han does not show diving DNN weights to match processor data path size and applying group lasso regularization and L2 norm process for block weight reduction.
Mirowski et al., US-PGPUB NO.2011/0218950A1 [hereafter Wirowski] shows applying lasso regularization for DNN classifier. However, Mirowski does not show diving DNN weights to match processor data path size and applying group lasso regularization and L2 norm process for block weight reduction.
Goyal et al., US-PGPUB NO.2017/0316312A1 [hereafter Goyal] shows blocked weight matrix processing in NN processor. However, Goyal does not show diving DNN weights to match processor data path size and applying group lasso regularization and L2 norm process for block weight reduction.
Qi et al., US-PGPUB NO.2018/0357302A1 [hereafter Qi] shows applying lasso regularization& L1 norm for NN processing. However, Qi7 does not show diving DNN weights to match processor data path size and applying group lasso regularization and L2 norm process for block weight reduction.
Seo et al., US-PGPUB NO.2019/0164538A1 [hereafter Seo] shows DNN memory compression with blocked weight matrix. However, Seo does not show diving DNN weights to match processor data path size and applying group lasso regularization and L2 norm process for block weight reduction.
Chen et al., US-PGPUB NO.2020/0234137A1 [hereafter Chen] shows NN processing processor for handling blocked matrix structure data. However, Chen does not show diving DNN weights to match processor data path size and applying group lasso regularization and L2 norm process for block weight reduction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128